 


114 HR 2053 IH: Military Reserve Survivor Benefit Equity Act
U.S. House of Representatives
2015-04-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS
1st Session
H. R. 2053 
IN THE HOUSE OF REPRESENTATIVES 
 
April 28, 2015 
Mr. Chaffetz introduced the following bill; which was referred to the Committee on Armed Services
 
A BILL 
To amend title 10, United States Code, to eliminate the different treatment under the Survivor Benefit Plan accorded members of the reserve components who die from an injury or illness incurred or aggravated in the line of duty during inactive-duty training compared to members of the Armed Forces who die in the line of duty while on active duty. 
 
 
1.Short titleThis Act may be cited as the Military Reserve Survivor Benefit Equity Act.  2.Equal benefits under Survivor Benefit Plan for survivors of reserve component members who die in the line of duty during inactive-duty training (a)Treatment of inactive-Duty training in same manner as active dutySection 1451(c)(1)(A) of title 10, United States Code, is amended— 
(1)in clause (i)— (A)by inserting or 1448(f) after section 1448(d); and 
(B)by inserting or (iii) after clause (ii); and (2)in clause (iii)— 
(A)by striking section 1448(f) of this title and inserting section 1448(f)(1)(A) of this title by reason of the death of a member or former member not in line of duty; and (B)by striking active service and inserting service.  
(b)Consistent treatment of dependent childrenParagraph (2) of section 1448(f) of title 10, United States Code, is amended to read as follows:  (2)Dependent children annuity (A)Annuity when no eligible surviving spouseIn the case of a person described in paragraph (1), the Secretary concerned shall pay an annuity under this subchapter to the dependent children of that person under section 1450(a)(2) of this title as applicable. 
(B)Optional annuity when there is an eligible surviving spouseThe Secretary may pay an annuity under this subchapter to the dependent children of a person described in paragraph (1) under section 1450(a)(3) of this title, if applicable, instead of paying an annuity to the surviving spouse under paragraph (1), if the Secretary concerned, in consultation with the surviving spouse, determines it appropriate to provide an annuity for the dependent children under this paragraph instead of an annuity for the surviving spouse under paragraph (1).. (c)Deemed electionsSection 1448(f) of title 10, United States Code, is further amended by adding at the end the following new paragraph: 
 
(5)Deemed election to provide an annuity for dependentParagraph (6) of subsection (d) shall apply in the case of a member described in paragraph (1) who dies after November 23, 2003, when no other annuity is payable on behalf of the member under this subchapter.. (d)Availability of special survivor indemnity allowanceSection 1450(m)(1)(B) of title 10, United States Code, is amended by inserting or (f) after subsection (d). 
(e)Application of amendments 
(1)PaymentNo annuity benefit under subchapter II of chapter 73 of title 10, United States Code, shall accrue to any person by reason of the amendments made by this section for any period before the date of the enactment of this Act. (2)ElectionsFor any death that occurred before the date of the enactment of this Act with respect to which an annuity under such subchapter is being paid (or could be paid) to a surviving spouse, the Secretary concerned may, within six months of that date and in consultation with the surviving spouse, determine it appropriate to provide an annuity for the dependent children of the decedent under paragraph 1448(f)(2)(B) of title 10, as added by subsection (b)(1), instead of an annuity for the surviving spouse. Any such determination and resulting change in beneficiary shall be effective as of the first day of the first month following the date of the determination.  
 
